Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-18-00817-CV

                            Joseph A. RAMIREZ and April M. Ramirez,
                                          Appellants

                                                  v.

                                         Rosalinda HURON,
                                              Appellee

                      From the County Court at Law No. 3, Bexar County, Texas
                                  Trial Court No. 2018CV06197
                           Honorable David J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Sandee Bryan Marion, Chief Justice
                  Luz Elena D. Chapa, Justice
                  Irene Rios, Justice

Delivered and Filed: January 2, 2019

DISMISSED

           On November 27, 2018, we issued an order notifying appellants that the record appears to

show this appeal is moot. We ordered appellants to file a response by December 17, 2018, showing

why this appeal should not be dismissed for want of jurisdiction. We further notified appellants

that if they failed to respond, then this appeal would be dismissed. And, on December 7, 2018, we

issued an order notifying appellants that their docketing statement was past due. We notified

appellants that if they failed to file a docketing statement, this appeal could be dismissed without
                                                                                  04-18-00817-CV


further notice. Appellants have not filed a docketing statement or responded to our November 27,

2018 order. We therefore dismiss this appeal. See TEX. R. APP. P. 42.3(a), (c).

                                                 PER CURIAM




                                               -2-